Title: To Thomas Jefferson from Albert Gallatin, 13 October 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir,
            Treasury Department October 13th. 1802
          
          I have the honor to enclose the report of Richard L. Green, of the repairs necessary to prevent the further decay of that part of the Gosport marine Hospital which is not now used.
          The Collector of Norfolk, by whose direction it was prepared, informs that the necessary repairs of that part of the building which is now occupied by the sick Seamen, are nearly completed; and I beg leave to submit the propriety of authorizing the repairs, of which the estimate is now enclosed, as they will cost less than 1500 dollars; and if completed before winter, may prevent, hereafter, a much greater expense.
          I have the honor to be, with great respect Sir, Your obedt. Servt.
          
            Albert Gallatin
          
        